 POLYMERS, INC.Polymers,Inc.andTeamsters,Chauffeurs andWarehousemen LocalNo. 597,a/w InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Cases1-CA-5866 and 1-RC-9190March 14, 1968DECISION AND ORDERUpon a charge filed by Teamsters, Chauffeursand Warehousemen Local No. 597, a/w Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, the General Counsel for the Na-tionalLabor Relations Board, by the RegionalDirector for Region 1, issued a complaint, datedMay 10, 1967, against Polymers, Inc., herein calledRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing wereduly served on Respondent.The complaint alleges that the Union was dulycertified by the Board as the exclusivebargainingrepresentative of Respondent's employees in theunit found appropriate by theBoard'and that,since on or about March 27, 1967, and at all timesthereafter, Respondent has refused and is refusingto recognize or bargain with the Union as such ex-clusivebargaining representative, although theUnion has requested and is requesting it to do so.On May 31, 1967, Respondent filed its answeradmitting that a secret ballot election was con-ducted but asserting that it is without knowledgethat by such an election a majority of the em-ployees designated the Union as their representa-tive.As an affirmative defense, Respondent claimsthat the lack of properand minimalsafeguards bythe Board agent conducting the election resulted inan invalid election and that Respondent has a good-faith doubt as to the Union's majority status. TheRespondent admits that it has declined the Union'srequest to bargain.On June 8, 1967, the General Counsel filed amotion for judgment on the pleadings, contendingthat the Respondent was attempting to relitigate is-sues raised and determined by the Board in a priorrepresentation case, and that such issues cannot berelitigated in a subsequent unfair labor practiceproceeding absent newly discovered or previously'Decision and Certification of Representative in Case 1-RC-9190, is-sued March 22, 1967, not published in NLRB Volumes, is attached heretoas Appendix A.333unavailable evidence.Pittsburgh Plate Glass Co. v.N.L.R.B.,313 U.S. 146. The General Counselnoted that Respondent, in its answer, does not con-tend that there is newly discovered evidence orevidence unavailable at the time of the representa-tion proceeding.On June 14, 1967, the Board issued a notice toshow cause why the motion for judgment on thepleadings should not be granted.On July 3, 1967, the Respondent filed amemorandum in opposition to motion for judgmenton the pleadings, in which it presents the same ar-guments raised in the representation case and in itsanswer, but also contends that the election was notconducted in accordance with the Board's ownelection standards as set out in "Board proceduralmanuals." Respondent asserts that the latter con-tention involves newly discovered evidence whichwas not previously available or known to Respon-dent.Respondent also contends that the Board'sdecisionintherepresentationproceedingrepresents a radical departure from establishedBoard precedent. Respondent further contends thata hearing is necessary to show that the Board agentfailed to follow standard Board election proceduresand also to challenge various factual findings madeby the Regional Director, such as that the "ballotbox was not tampered with," "the Board agent'scar was locked," and "the scotch tape adhered tothe box."On the same date, Respondent filed a motion torescind certification, reconsider, reopen record andgrant hearing in (the representation) proceedingand to postpone hearing in Case 1-CA-5866, inwhich it sets forth the same arguments as hereto-fore noted.On July 12, 1967, Respondent filed in the com-plaint proceeding a motion in which Respondentrequests,inter alia,that the Board produce "anyand " all sections of the NLRB Case HandlingManual pertaining to procedures for conductingrepresentation elections" and the "manual issuedby the National Labor Relations Board to Boardagents entitled `A Guide to the Conduct of Elec-tions."' The Employer also requests that the- Boardagentwho conducted the election in Case1-RC-9190 be made available for questioning priorto a hearing in the case and that the RegionalDirector be required to furnish to Respondent allaffidavits,memoranda, etc., on which he relied inmaking his Report on Objections. In this motion,Respondentagainalleges that the Board agent did170 NLRB No. 33 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot conduct the election in-conformancewith theUponthe entire record in this case, the BoardBoard's own standards and procedures.makes the following:On July 14, 1967, the General Counsel filed ananswer to the above motion in which he argues thatthemotion is premature in that no hearing isscheduled in this matter and that the informationrequested by Respondent is not necessary forRespondent to defend its current position. TheGeneral Counsel notes that Respondent is allowedto view a copy of -the "National Labor RelationsBoard Field Manual" and that Respondent hasbeen so notified. The General Counsel contendsthat Respondent is not entitled to the manual "AGuide to the Conduct of Elections" because thatdocument is not an administrative staff manual thataffects the public, but rather is a manual establish-ing internaloperating rules and guidelines forBoard agents in the conduct of elections, within themeaning ofSection 102.117 of the Board's Regula-tions.The General Counsel also opposes Respon-dent's other requests.On July 25, 1967, Respondent mailed a letter tothe Board's associate executive secretary requestingthat the Board make available to it the same infor-mation requested in its motion for production ofevidence.The letter formally requests that thedocuments be made available pursuant to thePublic Information Act of 1966.2On July 25, 1967, Respondent filed a motion todefer ruling on its motion to rescind the certifica-tion, in the representation case until such time asthe Employer has exercised its rights under thePublic Information Act to secure more evidence tosupport its position set forth in the motion torescind certification. On the same date, Respondentfiled a motion to defer ruling on the General Coun-sel'smotionfor judgment on the pleadings untilsuch time as Respondent has exercised its rightsunder the Public Information Act to secureevidence which will support its position set forth initsmemorandum in opposition to motion forjudgment on the pleadings.The substance of Respondent's arguments in theabove-mentioneddocumentsfiledintheseproceedings is that it is entitled to a hearing in sup-port ofits affirmative defense relating to the issuespreviously resolved against Respondent in therepresentation case, and that it is now entitled tointroduce in the complaint proceeding what it con-siders to be evidence which was unavailable to it atthe time of the relatedrepresentation proceeding.For the reasons set forth below, the Board finds nomerit in Respondent'sposition,and grants theGeneral Counsel's motion for summary judgment.25 US C. § 1002.FINDINGS1.THE BUSINESS OF RESPONDENTPolyners, Inc., is, and has beenat all timesmaterial herein, a corporation duly organized underand existing by virtue of laws of the State of Ver-mont. At all times herein mentioned, Respondenthasmaintained its principal office and place ofbusiness in the city of Middlebury, Vermont, and isnow and continuously has been engaged at saidplant in the manufacture, sale, and distribution ofsynthetic fibers which it has caused-to be sold andtransported from said plant in interstate commerceto States of the United States other than the Stateof Vermont. Respondent admittedly ships finishedproducts in excess of $50,000 annually to pointslocated outside the State of Vermont.Respondent admits, and we find, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act, as amended.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and we find, that Teamsters,Chauffeurs, andWarehousemen Local No. 597,a/w InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe record before us establishes that on Sep-tember 28, 1966, the parties stipulated to an elec-tion in which the -appropriate unit for bargainingwas defined as follows:All production and maintenance employees ofthe Employer's operations at Case Street andMunger Street, Middlebury, Vermont, includ-ing shipping clerks and building maintenanceemployees, but excluding office clerical em-ployees, professional employees,managerialemployees, office utility man, development su-pervisor,developmentandconstructionmachine shop supervisor, rawmaterialsprocessing supervisor, production maintenanceshop supervisor, area supervisor, shift foremen,summer seasonal employees,guards,and allsupervisors as defined in the Act.On November 15, 1966, an election was held inwhich 73 votes were cast for the Union and 51 POLYMERS, INC.against.Therewereno challenged ballots.Thereafter, Respondent filed timely objections tothe election.The Regional Director issued his report on objec-tions3 on December 16, 1966, in which he foundthatRespondent's objections lackedmerit andrecommended that the objections be overruled intheir entirety and that the Union be certified as themajorityrepresentativeforRespondent'sem-ployees.On January 7, 1967, Respondent filedtimely exceptions to the report.On March 22, 1967, the Board issued its decisionand certification of representative in which theBoard adopted the Regional Director's findings andrecommendations, noting that Respondent's excep-tions raised no issue of fact or law which wouldwarrant reversal of those findings, and certified theUnion as the bargaining representative.Thereafter, on or about March 27, 1967, theUnion requested Respondent to bargain collectivelywith the Union as exclusive representative of theemployees in the unit described above. At thattime, and at all times thereafter, Respondent hasrefused to do so. On April 3, 1967, the Union fileda charge, amended on May 5, 1967, alleging thisrefusal to be an unfair labor practice in violation ofSection 8(a)(5).In its memorandum in opposition to the motionfor judgment on the pleadings, Respondent con-tends that the motion should be denied, that thecomplaint should be dismissed, or that the Boardshould direct a hearing to resolve factual and legalissues.In its subsequent motions,Respondent ar-gues,inter alia,that the representation proceedingshould be reopened and asserts that it is entitled toa hearing on issuesraised in its objections to theelection, claiming that following the Board's deci-sion in the representation case,Respondentdiscovered previously unavailable evidence in theform .of certain Board "manuals." Respondent as-serts a belief that these manuals may setforth stand-ards for the conduct of representation elections,and that if it were afforded access to said manuals,itmight be able to demonstrate that the electionhere involved was not conducted in compliancewith those standards. Any such deviation, theRespondent contends, would require that the elec-tion be set aside.As we have noted, one of the manuals requestedby Respondent, the National Labor Relations FieldManual, has been made available to Respondent.' Attached hereto as Appendix B4Member Zagoria would make the "Guide" available for Respondent'sinspection whether or not the Public Information Act of 1966 requires suchdisclosure, a question that he, therefore, need not reach Member Zagoriaotherwiseconcursin thisDecision and Order.335The other manual, entitled "A Guide to the Con-duct of Elections,"is a trainingguide which was is-sued by the Office of the General Counsel of theBoard to Regional Office employees in 1960. Thebooklet sets out some suggested procedures for thesafe,efficient,and expeditious , handling - ofrepresentationelections.The procedures describedin the document were not intended to be all inclu-sive or of mandatory effect. Rather, they weredesigned to suggest to field agents those practiceswhich give the greatest promise ofassuringfair andsecret elections. These suggested procedures simplyindicate optimum standards for the conduct of elec-tions. The Board is mindful of the fact that becauseof the great variety of conditions in which electionsmay be conducted, the suggested procedures can-not always in practice be met to the letter. Further-more, it has always seemed clear to the Board thatmany alternative methods of conducting elections,althoughnot in precise conformity with theguidelines, nonetheless are capable of securing theBoard's ultimate goals of fairness, accuracy, andfree choice. Deviation from proceduressuggestedin the booklet, therefore, is not deemed in and of it-self a determinative factor in our appraisal ofwhether an election has been improperly con-ducted. Instead, our decisions in this area are baseduponan analysisof whether, on facts presented ineach case, the election has been carried out in amanner which assured the secrecy and security ofthe balloting.We therefore conclude that thebooklet in question is not within the category ofthose "administrative staff manuals and instructionsto staff that affect a member of the public" whichmust be made available to the public under theprovisions of the Public Information Act of 1966.'Apart from its contention that access to "AGuide to the Conduct of Elections" might provideitwith a new ground for disputing the validity ofour decision of March 22, 1967, in the representa-tion proceeding, Respondent now offers no argu-ment or evidence that has not already been con-sidered by the Boards in that proceeding. All mo-tions relative to reopening, rescinding, and requir-ing production of evidence in that proceeding aretherefore denied, and we hereby reaffirm our deci-sion inCase 1-RC-9190. Similarly, with the excep-tion of Respondent's effort to interject the "Guide"as a relevant factor, Respondent's answer and mo-tions in the complaint proceeding raise no issue andpresent no evidence which was-not or could notIt is clear,contrary toRespondent's apparent contention, that thePublic Information Act does not afford Respondent access to the reportsand memoranda upon which the Regional Director relied in rendering hisreport on objections,nor does that statute permit Respondent to questionthe Board agentwho conductedthe election. 336DECISIONS OF NATIONALhave been litigated in the representation proceed-ing. As it is clear that Respondent's defense in CaseI-CA-5866 rests solely on the asserted invalidity ofthe representation election, and as we have foundthat election to have been validly conducted, weshallgrant the General Counsel's motion forjudgment on the pleadings.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of the Respondentin an appropriate unit, and that the Union at alltimes since March 27, 1967, has been and now isthe exclusive bargaining representative of all theemployees in the unit, within the meaning of Sec-tion 9(a) of the Act, as_ amended. We further findthatRespondent has, sinceMarch 27, 1967,refused to bargain collectively with the Union asthe exclusive bargaining representative of its em-ployees in the appropriate unit, and that, by suchrefusal, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act, as amended.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itcease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Polymers, Inc.,Middlebury, Vermont, is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Teamsters,Chauffeurs and WarehousemenLocal No. 597 is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees oftheEmployer's operations at Case Street andMunger Street,Middlebury,Vermont, includingLABOR RELATIONS BOARDshipping clerks and building maintenance em-ployees, but excluding office clerical employees,professional employees, managerial employees, theoffice utility man, the development supervisor, thedevelopment and construction machine shop super-visor, the raw materials processing supervisor, theproduction maintenance shop supervisor, the areasupervisor, shift foremen, summer seasonal em-ployees, guards, and all supervisors, as defined inthe Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(a) of the Act.4.Since March 27, 1967, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purposes of col-lective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about March 27, 1967, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedto them in Section 7 of the Act, and has thereby en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within - themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, -Polymers, Inc.,Middlebury, Vermont, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:.(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemploymentwithTeamsters,ChauffuersandWarehousemen Local No. 597,- a/w InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, as the ex-clusive bargaining representative of its employeesin the above-described appropriate unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in therights guaranteed them by Section 7 of the Act. POLYMERS, INC.3372.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a)Uponrequest,bargain with the above-namedorganization,as the exclusive representative of allemployees in the aforesaid appropriate unit, withrespect to wages,hours,and other terms and condi-tions of employment,and, if an understanding isreached,embody such understanding in a signedagreement.(b) Post at its Middlebury, Vermont, place ofbusiness,copies of the attached notice marked"Appendix."' Copies ofsaid notice, on forms pro-vided by the Regional Director for Region 1, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutivedaysthereafter,in conspicuous places, in-cluding all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are notaltered,defaced, or covered by any other material.(c)Notifythe Regional Director for Region 1, inwriting,within 10 days from the date of this Order,what steps have been taken to comply herewith;h In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order "APPENDIXNOTICE TO ALL EMPLOYEESis reached,embody such understanding in asigned agreement.The bargaining unit is:Allproductionandmaintenance em-ployees of the Employer's operations atCase Street and Munger Street,Middelbu-ry, Vermont,including shipping clerks andbuilding maintenance employees,but ex-cluding office clerical employees,profes-sional employees,managerial employees,office utility man,the development super-visor,the development and constructionmachine shop supervisor,the raw materi-als processing supervisor,the productionmaintenance shop supervisor,the area su-pervisor,shift foremen,summer seasonalemployees, guards,and all supervisors, asdefined in the Act.POLYMERS, INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 20th Floor, John F. Kennedy Federal Build-ing, Cambridge and New Sudbury Streets,Boston,Massachusetts02203, Telephone 223-3300.Pursuant to a Decision and Order of the NationalLaborRelations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywithTeamsters,ChauffeursandWarehousemen Local No. 597,a/w Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America, asthe exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL,upon request,bargain with theabove-named Union as the exclusive represent-ative of all our employees in the bargainingunit described below with respect to rates ofpay, wages,hours,and other terms and condi-tions of employment,and, if an understandingAPPENDIX ADECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSPursuant to a stipulation for certification uponconsent election,an election by secret ballorwasconducted on November 15, 1966, under thedirection and supervisionof theRegional Directorfor Region 1 of the National Labor Relations Boardamong the employees in the appropriate unit. Afterthe election, the parties were furnished a tally ofballotswhich showed that of approximately 124eligible voters,124 cast valid ballots,of which 73were for and 51 were against the Petitioner. Therewere no challenged or void ballots. Thereafter, theEmployer filed timely objections to conduct affect-ing the results of the election.350-999 0 - 71 - 23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn accordance with the National Labor RelationsBoard Rules and Regulations and Statements ofProcedures, Series 8, as amended, the RegionalDirectorconductedan investigationandonDecember 16, 1966, issued and duly served uponthe parties his report on objections, in which herecommended that the objections be overruled intheir entirety, ardthat the Petitioner be certified..Thereafter, the Employer filed timely exceptions tothe report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three--member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The following employees, as stipulated by theparties, constitute a unit appropriate for the pur-poses of collective bargaining within Section 9(b)of the Act:All production and maintenance employees oftheEmployer's operations at Case Street andMunger Street,Middlebury,Vermont, includingshipping clerks and building maintenance em-ployees, but excluding office clerical employees,professional employees, managerial employees, theoffice utility man, the development supervisor, thedevelopment and construction machine shop super-visor, the raw materials processing supervisor, theproduction maintenance shop supervisor, the areasupervisor, shift foremen, summer seasonal em-ployees, guards, and all supervisors as defined inthe Act.5.The Board has considered the RegionalDirector's report, the exceptions thereto, and theentire record in the case, and hereby adopts the Re-gional Director's findings and recommendations.'Accordingly, as the tally of ballots shows that thePetitioner has received a majority of the valid votescast in the election, we shall certify it as the collec-tive-bargaining representative of the employees inthe appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Teamsters,ChauffeursandWarehousemenLocal No. 597, a/w Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, has beenselected by a majority of the employees employedby the Employer in the appropriate unit as theirrepresentative for the purposes of collective bar-gaining, and that, pursuant to Section 9(a) of theNational Labor Relations Act, as amended, the saidorganization is the exclusive representative of allsuch employees for the purposes of collective bar-gaining with respect to rates of pay, wages, hours,and other terms and conditions of employment.'The Employer's exceptions in our opinion raise no issue of fact or lawwhich would warrant reversal of the Regional Director's findings andrecommendationsAPPENDIX BREPORT ON OBJECTIONSPursuant to a stipulation for certification uponconsent election, executed on September 28, 1966,and approved by the Regional Director on Sep-tember 29, 1966, an election was held onNovember 15 among certain employees of the Em-ployer. The tally of ballots cast at said election is asfollows:Approximate number of eligible voters . . . . 124Void ballots .................. 0Votes cast for Petitioner .......73Votes cast against participating labororganization... ........... 51Valid votes counted . . . . . . . . . . . . . . 124Challenged ballots ......0Valid votes counted plus challengedballots . . . . . . . . . . . . . . . . . . . . 124On November 21, the Employer filed timely ob-jections to conduct of the election and conduct af-fecting the results of the election, serving a copythereof on the Petitioner. The objections allege thefollowing:" 1.The Board Agent in charge of the electionmade up the ballot box from a flattened cardboardbox he had brought with him. He sealed the edgesand corners with masking tape, but at no time wassuch masking tape initialled or otherwise marked soas to prevent its removal and replacement withoutindication thereof."2.After each of the first two (2) balloting ses-sions, the Board Agent improperly sealed the ballotbox slot for insertion of ballots in that the maskingtape seal was signed by the Board Agent andrepresentative of the parties and affixed in such amanner asto permit access to the contents of thebox without indication that the seal had beenremoved and replaced. POLYMERS, INC."3. From shortly after the end of the second bal-loting session at 10:30 a.m. until the Board Agentreturned to the Employer's premises shortly after2:00 p.m. for the third balloting session, the BoardAgent alone assumed responsibility for the custodyof the improperly sealed ballot box and an unsealednumber of unmarked ballots. No representative ofthe Employer was with the Board Agent during thistime. For most of this time, the improperly sealedballot box was left in the Board Agent's stationwagon which was parked, unattended, on thestreets of Middlebury, Vermont."4. The Board Agent stated to the Employerthat his station wagon was locked and he alone hadthe key while it was parked on the streets of Mid-dlebury. However, it is common knowledge and ademonstrable fact that access to station wagons andother vehicles is simple whether the vehicle doorsare locked or unlocked."5. The foregoing constitutes serious irregularityin the conduct of the election which raises doubtsas to the integrity and secrecy of the election andwhich is not in accordance with the strict standardsimposed by the Board to insure that its conduct ofelections is not open to question."Pursuant to Section 102.69 of the Board's Rulesand Regulations, Series 8, as amended, the under-signed has conducted an investigation and makesthis his report thereon. Since all five numberedparagraphs of the objections are interrelated, theywill here be treated together.Investigation reveals:The facts underlying these objections are not indispute. They are described, without material diver-gence, by the Board agent and the Employer as fol-lows:The voting took place from 6:30 a.m. to 8:30a.m. and from 2:30 p.m. to 3:30 p.m. at the Em-ployer's Case Street location and from 10:15 a.m.to 10:30 a.m. at the Munger Street location, both inMiddlebury, Vermont. At the end of both morningpolling periods, the Board agent sealed the ballot -box, a cardboard carton supplied to all regions bythe Board in Washington, with masking tape overthe pre-cut slot for inserting the ballots on the topof the box, so that parts of this tape extended ap-proximately one-half inch over the edges to the sideof the box where they adhered to the masking tapesecuring the seams of the box. The parties' obser-vers, the Petitioner's business agent, the Employer'sengineeringmanager, all of whom had observedthis procedure, and the Board agent himself thensigned their names on said tape but the signatures339did not extend onto the box. The Board agent thenaffixed several strips of scotch tape across said tapeand over the signatures so that the scotch tape ad-hered to both the masking tape and to the surfaceof the box on each side of the masking tape.After the early morning session at Case Street,the Board agent placed the box in the back of hisstationwagon and, with the two observers in hiscar, proceeded to the Munger Street location. Thebusiness agent and the engineering manager hadalso gone to the Munger Street plant. Since therewas time before the scheduled opening of the pollsat 10:15 a.m., all five went to a nearby diner forcoffeewhere they stayed for approximately 30minutes.During that time, the agent's car wasparked from 50 to 75 feet from the diner and waslocked. The ballot box was in the locked car forfrom one-half to three-fourths of an hour. A leatherbrief case, in which the agent kept the supply ofblank ballots, was also left in the locked car.At Munger Street, the tape across the. slot wasremoved by the Board agent in the presence of theobservers for the parties. There were no objectiveindications of tampering, but, since the, election, acompany observer has stated that the masking tapecame off "smoothly," in that no part of the surfaceof the box adhered to the tape as it was removed.After the polling period at Munger Street, the boxwas again sealed and signatures were affixed in ex-actly the same manner as had been done at CaseStreet. The agent again placed the box in his car inthe presence of the observers and drove to the Mid-dlebury Inn (where he had a room) and parked thecar, about 11 a.m., near the Inn, which is near thecenter of Middlebury. He placed a sweater over thebox concealing it from view. He again locked thecar, but took the brief case containing the blankballots with him and went into the Inn. When helater went for a walk he left the brief case in hislocked hotel room. About 2 p.m., he returned tothe car and drove to the Case Street plant for theafternoon polling period. Before the polls opened,he removed the seal from over the slot in the ballotbox under the observation of the parties' observersand the other representatives as he had done atMunger Street. On no occasion prior to the ballotcount was any suspicion voiced by anybody that theseal was or could have been tampered with betweenpolling periods.Such suspicions were voiced for the first timeduring the counting of the ballots by the Em-ployer's president.'They were subsequently re-peated and formalized in a memorandum by the'The Employer declined to sign the certification on the tally of ballots.However, he disclaimed any aspersions upon the integrity of the Boardagent himself 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's counsel submitted to the undersignedbefore whom counsel for the Employer made oralargument on December 13, 1966.2The Employer presented no evidence that thebox had actually been tampered with. It is herebyfound that the ballot box was not tampered with.The Employer argued that the facts set forth aboveraise seriousdoubts as to the integrity and secrecyof the election and that the election should, there-fore, be set aside because the possibility of irregu-larity existed. In support of the possibility of irregu-larity, he speculates that the locked car might havebeen entered either with false keys or with no keys;that the tape might have been removed withoutdisturbing the signatures and that ballots markedfor the Union might have been substituted for bal-lots which rejected the Union during the absence ofthe Board agent. He also argues that the Union'soverwhelming loss of an election 14 months previ-ously and the fact that 12 to 15 ballots were sharplycreased and similarly folded and that there werelong runs of "yes"ballots during the count.The latter argument is entirely without merit.The Board agent, in the interests of secrecy and fol-lowing a long regional practice, prefolded the bal-lots in groups before he handed them out in-dividually to the voters and there is nothing unusualin long runs of either "yes" or "no" ballots. Obvi-ously there will usually be longer runs in favor ofthe winner.Whether the conjectures as to the car being en-tered and ballots exchanged amount to "the possi-'At this time, counsel for the Employer was asked whether he wished aformal hearing, but there being no relevant issues of fact in the case, coun-sel stated that he was not requesting formal hearing In the presence ofcounsel, the undersigned personally examined the box which had beenused at the election and the tape which had been applied at Munger Streetbility of irregularity" within themeaning of Boardprecedents must be evaluated in the light of `whatthe Board has held in decided cases, some of whichare cited by the Employer.'These cases clearly establish the principle ad-vanced by the Employer that an election will be setasidewithout evidence of actual tampering, ifdesirable election standards have not been met orwhere other irregularities have occurred.In thiscase, however, the Board agent didmaintain desira-ble election standards and there were no irregulari-ties.The ballot box was sealed and unsealed in thepresence of the observers and at all times kept inthe agent's custody in the interim periods betweenballoting. The blank ballots were at alltimes in theagent's custody.When the box and the blank bal-lots were not in his immediate presence they werekept under lock and key.In no casecited,by theEmployer or uncovered by independent researchhas the Board set aside an election under such cir-cumstances.The undersigned concludes that the objectionslack merit and recommends that they be overruledin their entirety and that certification of representa-tive be issued to the Petitioner.Albert J_ Hoban,Director, Region 1National Labor RelationsBoardBoston, Massachusettsand removed at Case Street.The tape binding the box was tight and therewas no objective evidence of tampering.aGeneral Electric Company,Clock and Timer Department,119 NLRB944;The Royal Lumber Co.,118 NLRB 1015,New York Telephone Co.,109NLRB 788;Tidelands Marine Services,Inc.,116 NLRB 1222 and others.